Citation Nr: 1419429	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for right ankle degenerative joint disease.

9.  Entitlement to service connection for left ankle degenerative joint disease.

10.  Entitlement to service connection for right foot degenerative joint disease.

11.  Entitlement to service connection for left foot degenerative joint disease.

12.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.  

In May 2011, the Board remanded the Veteran's claims.

In March 2014, VA informed the Veteran by letter that the VLJ who conducted his hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  The letter informed the Veteran that if he did not respond within 30 days, VA would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

None of the Veteran's claimed disabilities being addressed by the Board at this time began in service or until many years after service or can be linked to any established in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease of the right and left lower extremities, hypertension, a heart disability, a back disability, erectile dysfunction, a lung disorder, and right and left ankle and foot degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In February 2007 statements, the Veteran asserted that, during physical training in service, he injured his legs, feet, and ankles.  He stated that this had resulted in current degenerative joint disease of the ankles and feet, that he had had leg numbness over a period of years, and that he currently had chronic pain, swelling, and stiffness of his legs.  He asserted that he injured his back lifting equipment during basic training in service and, while in service, experienced erectile dysfunction; he stated that these problems continued after service.  He further stated that his current heart disease began in service but was misdiagnosed, although he was treated for chest pain in service.  He also asserted that the incurred hypertension during service, that the records reflected this diagnosis, and that he was put on blood pressure medication in service after his blood pressure was found to have been above 140/90.  

During his February 2011 Board hearing, the Veteran testified that, in service, he complained of shortness of breath but was told to suck it up and did not want to make waves, and that he continued to experience symptoms related to his heart after service until being diagnosed with congestive heart failure in 1996.  He testified that his current heart symptoms were the same as those he experienced in service.  He stated that he had chest pains in service, and that he was not aware of whether or not he was diagnosed with hypertension in service.  He testified that his lower extremity vascular condition was due to his heart condition, and that his erectile dysfunction was the result of his heart medication.

Regarding his lung condition, he asserted that he had problems breathing with exertion in service but did not go to sick call because he did not want to make waves, but would have gone if it were a serious situation.  He stated that his symptoms persistent until the present.

He testified that he had feet and ankle pain during service, which continued after service to the present, but that he did not go to sick call because going to sick call was not something he did during service.  He further testified that in service he experienced lower back pains from overexertion, that he complained of back pains but was told to suck it up, and that he continued to experience back pain after service but did not receive treatment due to finances.    

The record reflects that no claimed disability began in service or until many years after service or can be linked to any established in-service injury, disease, or event.  While acknowledging the Veteran's statements and testimony asserting that his disabilities or the symptoms thereof began in service and continued to the present, the Board finds all such assertions by the Veteran not to be historically accurate.  

Initially, many of the Veteran's own written statements and testimony given in February 2011 are inconsistent and contradictory.  While in February 2007 he reported being diagnosed with hypertension and put on blood pressure medication in service after his blood pressure was found to be above 140/90, in February 2011 he testified that that he was not aware of whether or not he was diagnosed with hypertension in service.  Also, in February 2007, he reported having erectile dysfunction since service, but in February 2011 he testified that his erectile dysfunction was secondary to his heart medication, which he did not begin taking until many years after service.

Simple stated, the Veteran's own statements, at some points, provide highly probative evidence against his own claims.

Furthermore, service treatment records reflect no findings, complaints, or treatment related to any of the Veteran's claimed disabilities; while the Veteran was treated in May 1968 for complaints of coughing, fever, chest pain, and shortness of breath, on examination his lungs were clear and the diagnosis was "mild [upper respiratory infection]."  The records reflect no further treatment for chest pain, shortness of breath, or any similar symptoms, despite numerous other instances of treatment for medical problems such as colds, vision problems, a swollen eye lid, sinus congestion, skinned knees, and elbow tenderness.  

On separation examination in February 1970, the only abnormality noted was a scar of the right knee, and his blood pressure was noted to be 122/70.  

In January 1970, the Veteran himself reported not having and never having had swollen or painful joints, shortness of breath, pain or pressure in the chest, palpitation or pounding heart, high or low blood pressure, recurrent back pain, arthritis or rheumatism, or foot trouble, while he did report a medical history of wearing glasses for reading and being a sleep walker as a child (clearly indicating to the Board that he took this report seriously, providing detailed answers to any problem he was having or did have).  Again, the Veteran has provided highly probative evidence against his own claims.     

The Veteran therefore specifically reported at the time of separation from service that he did not have and had never had the very problems that, in February 2007 and February 2011, he reported having in service and since service.  Along with the fact that the Veteran was not treated in service for any problem related to his claimed disabilities, despite being treated in service many times for various other problems, this weighs heavily against the Veteran's historical accuracy in reporting the onset of his asserted symptoms in service, and against his claims in general.  This is particularly the case given the Veteran's repeated assertions during his February 2011 Board hearing that he did not go to sick call for his symptoms because he was told to "suck it up," and because he did not consider the symptoms significant enough, despite the fact that he sought treatment in service for colds, a swollen eye lid, sinus congestion, skinned knees, and elbow tenderness.  The treatment records in service provide highly probative evidence against this case. 

Private treatment records reflect that, in June 1996, the Veteran was treated for shortness of breath with palpitations, which had had an onset of less than a week before, and chest discomfort, and that he was subsequently diagnosed as having hypertension and congestive heart failure.  Onset of hypertension was noted to have been June 1996.  In an August 1996 claim for pension benefits, the Veteran reported the onset of his hypertension and congestive heart failure to be June 1996, providing more evidence against his own claim.

June 2004 VA records contain the first indication of back pain, as well as a diagnosis of possible peripheral vascular disease, which was confirmed on August 2004 imaging study.  October 2009 VA treatment records reflect the earliest indication of any complaint of foot or ankle problems; at the time, the Veteran complained of pain in both feet, with calluses, cramping, and stiff toes, and with no trauma noted.  

The record, including the Veteran's own statements in August 1996, therefore reflects that his heart and hypertension problems, as well as the symptoms of such, were first noted in June 1996, more than 25 years after his separation from service.  Treatment records since that time reflect onset of the Veteran's remaining disabilities, and symptoms thereof, subsequent to June 1996.  Such records provide highly probative evidence against the Veteran's claims, and further undermine his credibility in asserting that his disabilities and symptomatology began in service and continued to the present.  

The only competent and probative opinion regarding whether any of the Veteran's claimed disabilities are related to service is that of a VA physician in July 2011.  After reviewing the record and examining the Veteran, the physician diagnosed peripheral vascular disease of the legs; no diagnosis of the feet, given negative X-rays; erectile dysfunction, with onset of 10 years, which the Veteran stated was gradual and attributed to antihypertensive medications; ischemic heart disease; essential hypertension; possible distal tibial erosion of the right ankle; no acute lung disease, but possible chronic obstructive pulmonary disease; and degenerative arthritis and disc disease of the lumbar spine.  

The physician opined that it was less likely than not that any of these conditions had onset in service or within a year of service, or were in any other way related to service.  The physician noted that the Veteran's February 1970 separation examination was negative for any of the disorders in question, that his blood pressure was normal at that time, and that, in conjunction with that examination, the Veteran described his health as being "good."  The VA physician further explained that during the interview with the Veteran that day, the Veteran noted an onset date for each of the conditions in question as being well beyond one year after discharge from the military.   

The Board finds the VA physician's opinions to be persuasive.  The physician had appropriate expertise, reviewed the claims file, and thoroughly examined and interviewed the Veteran.  Also, his explanation regarding how no disability had its onset in service is consistent with the evidence of record, as discussed above.  There is no competent and probative opinion that supports the Veteran's claims, and none has been identified by either the Veteran or his representative. 

Most importantly, the opinion is supported by many of the Veteran's own prior statements. 

The record does not establish that any claimed disability began in service or until many years after service, the Veteran's assertions to the contrary are not credible, and the evidence weighs heavily against the Veteran's service connection claims.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disease are not applicable.  Also, as direct service connection is not warranted for any heart or hypertension disability, secondary service connection under 38 C.F.R. § 3.310 for any other disability is not warranted.

Accordingly, service connection for peripheral vascular disease of the right and left lower extremities, hypertension, a heart disability, a back disability, erectile dysfunction, a lung disorder, and right and left ankle and foot degenerative joint disease must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in July 2011.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing an adequate examination to the Veteran, the AOJ substantially complied with the Board's May 2011 remand instructions, and an additional remand to comply with the such directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  Moreover, in March 2014 the Veteran was offered the opportunity to have a new Board hearing, but did not respond.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

Service connection for peripheral vascular disease of the right lower extremity is denied.

Service connection for peripheral vascular disease of the left lower extremity is denied.

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for a back disability is denied.

Service connection for erectile dysfunction is denied.

Service connection for a lung disorder is denied.

Service connection for right ankle degenerative joint disease is denied.

Service connection for left ankle degenerative joint disease is denied.

Service connection for right foot degenerative joint disease is denied.

Service connection for left foot degenerative joint disease is denied.


REMAND

On September 2011 VA examination, exotropia (amblyopia) was diagnosed, but the examiner stated that such condition was not incurred in or aggravated by service, as the Veteran clearly stated that he had been diagnosed with amblyopia in early childhood, and no event that occurred in service caused or aggravated the condition.  

However, on the Veteran's February 1968 entrance examination, "defective vision" was noted, but no other eye abnormalities were.  In April 1968, the Veteran was noted to have had "temporary amblyopia due to uncorrected hyperopia."  See 38 U.S.C.A. § 1111.  Also, there is no medical opinion establishing whether the Veteran's amblyopia is a congenital or developmental defect or refractive error of the eye.  38 C.F.R. §§ 3.303(c), 4.9.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA examiner for an opinion regarding his amblyopia.  

Following a review of the claims file, to include service and post-service medical records, and the September 2011 examination results, the examiner should answer the following questions:

A) Is the Veteran's amblyopia a congenital or developmental defect or refractive error of the eye?

B) If so, is it at least as likely as not (i.e. a 50 percent probability or more) that such a defect was subject to a superimposed disease or injury during military service that resulted in increased disability?

C) If amblyopia is not a congenital or developmental defect or refractive error of the eye, is there clear and unmistakable evidence (obvious or manifest) both that 1) the condition existed before service and 2) that it was not aggravated (permanently increased in severity beyond natural progression) by such service?

In making these determinations, the examiner should specifically consider the April 1968 treatment record noting "temporary amblyopia due to uncorrected hyperopia," and the July 1968 record reflecting that the Veteran broke his glasses during training. 

A complete rationale for all opinions must be provided.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


